
	
		I
		112th CONGRESS
		1st Session
		H. R. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to require the Attorney General to establish guidelines to prevent and
		  address occurrences of bullying, to provide for grant funding to States for
		  programs to prevent and address occurrences of bullying, and to reauthorize the
		  Juvenile Accountability Block Grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Bullying Prevention and Intervention
			 Act of 2011.
		2.Bullying
			 prevention and intervention programs; Reauthorization of juvenile
			 accountability block grants
			(a)Allowing
			 juvenile accountability block grants To be used for bullying prevention and
			 intervention programsSection
			 1801 of the Omnibus Crime Control and Safe Streets Act of 1968 is
			 amended—
				(1)in subsection (b),
			 in the matter preceding paragraph (1), by inserting (and for the purpose
			 described in subsection (d)(1)) after juvenile justice
			 system; and
				(2)by adding at the
			 end the following new subsection:
					
						(d)Bullying
				prevention and intervention programs
							(1)In
				generalAmounts paid to a State or a unit of local government
				under this part may be used by the State or unit of local government for
				bullying prevention and intervention programs described in paragraph (2)(C)
				that, subject to paragraph (3), follow the guidelines established under such
				paragraph (2)(C).
							(2)GuidelinesNot later than 6 months after the date of
				this subsection, the Attorney General shall establish voluntary guidelines for
				use by States and units of local government—
								(A)on ways for
				relevant entities to identify occurrences of bullying;
								(B)on ways to provide
				for the participation in programs described in subparagraph (C) of juveniles
				who are involved in such occurrences of bullying; and
								(C)for purposes of
				developing bullying prevention and intervention programs that, at a
				minimum—
									(i)provide services to juveniles;
									(ii)provide
				educational services that focus on the accountability of such juveniles for
				their actions, with respect to occurrences of bullying, including when the
				outcome of such actions is not intended by such juveniles;
									(iii)provide
				counseling services for both juveniles who commit acts of bullying and
				juveniles who are victims of such bullying;
									(iv)include
				notification and involvement of parents and guardians of juveniles who are
				participating in such programs;
									(v)address behavior
				and behavior modification of juveniles described in clause (iii); and
									(vi)educate students,
				adult personnel (including school administration and staff and child care
				providers), and law enforcement officers about how to identify occurrences of
				bullying and how to address such occurrences.
									(3)Variation
				permittedA State or unit of local government may modify the
				guidelines established under paragraph (2) for use by such State or unit,
				respectively (or entities within such State or unit, respectively) in order to
				meet the specific needs or circumstances of relevant populations.
							(4)Bullying
				definedFor purposes of this subsection, the term
				bullying includes the following behavior by juvenile against
				another juvenile (or group of juveniles):
								(A)Verbal acts, name-calling, and graphic and
				written statements that may be threatening, harmful, or humiliating and which
				may include use of cell phones, the Internet, and other forms of electronic
				communication.
								(B)Conduct that may
				be physically threatening, harmful, or humiliating.
								(C)Conduct that creates a hostile environment
				when the conduct is sufficiently severe, pervasive, or persistent so as to
				interfere with or limit the ability of such other juvenile to participate in or
				benefit from the services, activities, or opportunities offered by a
				school.
								(D)Harassment based on race, color, national
				origin, disability, sex, sexual orientation, or gender.
								(E)Statements or other conduct that are based
				on real or perceived imbalance of power, repeated over time, and result in
				humiliation of the other juvenile.
								Behavior
				described in the previous sentence does not have to include the intent to harm
				or be directed at a specific juvenile to be considered
				bullying..
				(b)Reauthorization
			 of Juvenile Accountability Block GrantsSection 1810(a) of such
			 Act is amended by inserting before the period at the end the following:
			 and for each of fiscal years 2012 through 2016.
			
